DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the longitudinal opening" in line 5. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claims 16, 18, and 19 recite the limitation "the tab" in lines 5, 1, and 5, respectively.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to state, “the flexible tab.” Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Golden et al. (US Pub. No. US 2009/0287188) hereinafter Golden.
In regard to claim 1,  Golden discloses an assembly (Fig. 1) comprising: an axle (Fig. 5 drive shaft 140), wherein rotation of the axle (Fig. 5 drive shaft 140, [0046-0047] “…the steering system 60 is…for operation by a user to selectively deflect the distal end of the insertion shaft…the steering system 60, the first drive member 66 is rotationally supported over the drive shaft 140…”) causes deflection of a portion (Fig. 1 distal end 32) of a medical device (Fig. 1 steerable catheter 20); a collet (Fig. 5 and 6 break member 96) having an opening (Fig. 6 cavity 136), wherein the axle (Fig. 4 and 5 drive shaft 140) extends through the longitudinal opening (Fig. 6 cavity 136); and an actuator (Fig. 5 cam member 84, [0045]) configured to interact with the collet (Fig. 5 and 6 break member 96); wherein a first configuration (when lever 90 is in an unlock position) of the collet (Fig. 5 and 6 break member 96) permits rotation of the axle relative to the collet (Fig. 5 and 6 break member 96) and a second configuration (when lever 90 is in a locked position) of the collet (Fig. 5 and 6 break member 96) inhibits rotation of the axle (Fig. 4 and 5 drive shaft 140) relative to the collet (Fig. 5 and 6 break member 96, [0049-0053] “…By moving the lock lever 90 from the unlocked position to the locked position, the cam member 84 [which is connected to drive shaft 140] associated with the lock lever 90 can move from the unlocked position shown in FIG. 7A to the locked position shown in FIG. 7B.”).

In regard to claim 2, Golden discloses the assembly of claim 1, wherein the actuator (Fig. 5 cam member 84) includes a protrusion (Figs. 7A and 7B cams 130), the collet (Fig. 5 and 6 break member 96) includes a tab (Fig. 6 break arms 106) and the protrusion (Figs. 7A and 7B cams 130) interacts with the tab (Fig. 6 break arms 106) to transition the collet (Fig. 5 and 6 break member 96) from the first configuration (unlocked position [0051]) to the second configuration (locked position [0051]) .

In regard to claim 3,  Golden discloses the assembly of claim 2, wherein the protrusion (Figs. 7A and 7B cams 130) is a first protrusion, the actuator (Fig. 5 cam member 84) further includes a second protrusion (Figs. 7A and 7B cams 130)  and a third protrusion (Figs. 7A and 7B cams 130), the tab (Fig. 6 break arms 106) is a first tab (Fig. 6 break arms 106), the collet (Fig. 5 and 6 break member 96) further includes a second tab (Fig. 6 break arms 106) and a third tab (Fig. 6 break arms 106), and the second protrusion and the third protrusion interact with the second and third tabs, respectively, to transition the collet from the first configuration to the second configuration ([0051] “In the unlocked position of FIG. 7A, the cams 130 are positioned within the notches 122A at the beginning of the cam surfaces 120, and the brake surfaces 116 of the brake arms 106 are free from engagement with the rim 72 of the drive member 66. When the cam member 84 rotates in the direction of the arrow to the position shown in FIG. 7B, the cams 130 follow the cam surfaces 120 of the brake arms 106 to the notches 122B at the end of the cam surfaces 120. Due to the configuration of the cam surfaces 120, the cams 130 force the brake arms 106 outwardly in such a manner that the brake surfaces 116 of the brake arms 106 frictionally engage the rim 72 of the drive member 66, thereby arresting rotation of the drive member 66.”).

In regard to claim 4, Golden discloses the assembly of claim 2, wherein a notch  (Fig. 6 notches 122A, 122B, 122C) in the collet (Fig. 5 and 6 break member 96) defines a portion of the tab (Fig. 6 break arms 106) having a reduced length relative to adjacent portions of the tab (Fig. 6 break arms 106).

    PNG
    media_image1.png
    614
    740
    media_image1.png
    Greyscale


In regard to claim 5, Golden discloses the assembly of claim 2, wherein the tab (Fig. 6 break arms 106) has a first portion (fixed end 108) and a second portion (free end 110), wherein the first portion is less flexible than the second portion ([0042] “The brake arms 106 further define cam surfaces 120 along their interior surfaces. The cam surfaces 120 are configured with a geometry such that as the cam surfaces extend from the fixed end 108 of the brake arms 106 to a position in proximity of the free end 110, the cam surface 120 gradually progresses radially inwardly to the center of the cavity 136. It will be appreciated that the number of brake arms 106, the size and geometry of the cam surfaces and brake surfaces, etc., can vary to effect more or less braking force, depending, for example, on the intended application.”).

In regard to claim 6,  Golden discloses the assembly of claim 5, wherein, in the first configuration (unlock position), the protrusion (Figs. 7A and 7B cams 130) interacts with the first portion (fixed end 108), and, in the second configuration (locked position), the protrusion (Figs. 7A and 7B cams 130) interacts with the second portion (free end 110).

In regard to claim 7, Golden discloses the assembly of claim 5, wherein the second portion (Figs. 7A and 7B free end 110) has a greater thickness along a radial direction than the first portion (Figs. 7A and 7B fixed end 108).

In regard to claim 8, Golden discloses the assembly of claim 2, wherein the tab (Fig. 6 break arms 106) is biased to an at-rest position when the collet (Fig. 5 and 6 break member 96) is in the first configuration (unlock position), such that a radially-inner surface of the tab (Fig. 6 break arms 106) is radially aligned with an adjacent portion of the collet (Fig. 5 and 6 break member 96) or protrudes radially outward from the adjacent portion of the collet (Fig. 5 and 6 break member 96, [0042]).

In regard to claim 9, Golden discloses the assembly of claim 1, wherein the collet (Fig. 5 and 6 break member 96) is transitioned from the first configuration (unlocked position) to the second configuration (locked position) by rotation of the actuator (Fig. 5 cam member 84).

In regard to claim 10, Golden discloses the assembly of claim 1, wherein the actuator (Fig. 5 cam member 84) includes a lever (Fig. 3 lever 90).

In regard to claim 11, Golden discloses the assembly of claim 10, wherein the actuator (Fig. 5 cam member 84) includes a washer-shaped portion (see annotated Fig. 5), and wherein the lever (Fig. 5 lever 90) extends radially outward from the washer-shaped portion (see annotated Fig. 5).

    PNG
    media_image2.png
    521
    390
    media_image2.png
    Greyscale


In regard to claim 12, Golden discloses the assembly of claim 1, wherein the collet (Fig. 5 and 6 break member 96) includes a sleeve (Fig. 6 breaking surface 116), and a flange (Fig. 6 ring 102) extending circumferentially around at least a portion of the sleeve (Fig. 6 breaking surface 116).

In regard to claim 13, Golden discloses the assembly of claim 1, wherein the collet (Fig. 5 and 6 break member 96)  includes a stop configured (locked position) to prevent movement of a portion of the actuator (Fig. 5 cam member 84) past the stop ([0049-0053] “…By moving the lock lever 90 from the unlocked position to the locked position, the cam member 84 [which is connected to drive shaft 140] associated with the lock lever 90 can move from the unlocked position shown in FIG. 7A to the locked position shown in FIG. 7B.”)..

In regard to claim 14, Golden discloses the assembly of claim 1, wherein the actuator (Fig. 5 cam member 84) is radially outward of the collet (Fig. 5 and 6 break member 96), and rotation of the actuator (Fig. 5 cam member 84)  causes the collet to transition from the first configuration (unlocked position) to the second configuration (locked position [0049-0053]).

In regard to claim 15, Golden discloses the assembly of claim 14, wherein a flexible tab (Fig. 6 break arms 106) of the collet (Fig. 5 and 6 break member 96) applies a frictional force ([0042] “…each brake arm 106 defines a braking surface 116 at the exterior surface of the free end 110. In the embodiment shown, the brake surfaces 116 are configured with a convex geometry for cooperating with the inner surface of the rim 72. The braking surfaces 116 may be textured, coated with high fiction materials, etc., to enhance the braking effect.”) to the axle (Fig. 4 and 5 drive shaft 140), when the collet (Fig. 5 and 6 break member 96) is in the second configuration (locked position, [0042]).

In regard to claim 16, Golden discloses a locking assembly (Fig. 1)  comprising: a collet (Fig. 5 and 6 break member 96) having a flexible tab (Fig. 6 break arms 106); and an actuator (Fig. 5 cam member 84) having a protrusion (Figs. 7A and 7B cams 130) extending radially inward from a surface of the actuator; wherein the protrusion (Figs. 7A and 7B cams 130) interacts with the tab (Fig. 6 break arms 106) to transition the collet (Fig. 5 and 6 break member 96) from a first configuration (unlocked position) to a second configuration (locked position), wherein, in the first configuration (unlocked position) of the collet (Fig. 5 and 6 break member 96), an axle (Fig. 4 and 5 drive shaft 140, [0046-0047] “…the steering system 60 is…for operation by a user to selectively deflect the distal end of the insertion shaft…the steering system 60, the first drive member 66 is rotationally supported over the drive shaft 140…”) is rotatable to deflect a portion (Fig. 1 distal end 32) of a medical device (Fig. 1 steerable catheter 20), and, wherein, in the second configuration (locked position) of the collet (Fig. 5 and 6 break member 96), the axle (Fig. 4 and 5 drive shaft 140) is not rotatable due to a frictional force ([0049-0052]) applied to the axle (Fig. 4 and 5 drive shaft 140) from the tab(Fig. 6 break arms 106).

In regard to claim 17, Golden discloses the locking assembly of claim 16, wherein the actuator (Fig. 5 cam member 84) includes a washer-shaped portion (see annotated Fig. 5), and wherein the protrusion (Figs. 7A and 7B cams 130) extends from an inner surface of the washer-shaped portion.

    PNG
    media_image3.png
    521
    390
    media_image3.png
    Greyscale

In regard to claim 18, Golden discloses the locking assembly of claim 16, wherein the tab Fig. 6 break arms 106) is biased to an at-rest position (Fig. 7A unlocked position) that is radially aligned with an adjacent portion of the collet (Fig. 5 and 6 break member 96) or protrudes radially outward from the adjacent portion of the collet (Fig. 5 and 6 break member 96).

In regard to claim 19, Golden discloses a locking assembly (Fig. 1) comprising: an axle (Fig. 4 and 5 drive shaft 140), wherein rotation of the axle (Fig. 4 and 5 drive shaft 140) causes deflection of a sheath (Fig. 1 distal end 32) of a medical device (Fig. 1 steerable catheter 20); a collet (Fig. 5 and 6 break member 96) having a sleeve portion (Fig. 6 breaking surface 116), wherein the axle (Fig. 4 and 5 drive shaft 140) extends through a central opening (Fig. 6 cavity 136) of the sleeve portion (Fig. 6 breaking surface 116), and wherein the sleeve portion (Fig. 6 breaking surface 116) has a flexible tab (Fig. 6 break arms 106); and an actuator (Fig. 6 cam member 84) having a washer-shaped portion (See annotated Fig. 5 below) radially outward of the sleeve portion (Fig. 6 breaking surface 116), wherein the actuator (Fig. 6 cam member 84)  includes a protrusion (Figs. 7A and 7B cams 130) extending radially inward from an inner surface of the washer-shaped portion (see annotated Fig. 5 below); wherein the protrusion (Figs. 7A and 7B cams 130) is adjacent to at least a portion of the tab (Fig. 6 break arms 106).

    PNG
    media_image3.png
    521
    390
    media_image3.png
    Greyscale


In regard to claim 20, Golden discloses the locking assembly of claim 19, wherein the actuator (Fig. 6 cam member 84) rotates relative to the collet (Fig. 5 and 6 break member 96) so that the protrusion (Figs. 7A and 7B cams 130) applies a radially-inward force on the tab(Fig. 6 break arms 106, [0041-0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795